Citation Nr: 1001680	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  02-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability (claimed as herniated disc).

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 
1976.  He also reported service in the U.S. Army Reserves 
from 1976 to November 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a cervical 
spine disability and a right knee disability.

When this case was before the Board in October 2004, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

In May 2003, the Veteran testified at a personal hearing at 
the RO.  A transcript of the proceeding is of record.  

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record, on balance, does not support the 
finding of an etiological relationship between claimed 
degenerative disc disease of the cervical spine and service.



CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in October 2001 and January 2002.  
He did not receive VCAA notice on the fourth or fifth Dingess 
elements until April 2006.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The October 2001 and 
January 2002 VCAA letters were sent prior to the RO's initial 
decision, but there was a timing deficiency with regard to 
the April 2006 notice letter.  This timing deficiency was 
cured, however, by readjudication of the claims in a 
September 2009 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 
2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs) and personnel record for the Veteran 
active military service in the Army from March 1973 to March 
1976.  The RO also obtained personnel records for the 
Veteran's service in the U.S. Army Reserves from 1976 to 
November 1995.  VA treatment records were also obtained.  

Besides an enlistment exam and history and one clinical 
sheet, no other treatment records were found for the 
Veteran's service in the Army Reserves.  The National 
Personnel Records Center (NPRC), the Veteran's unit, Defense 
Personnel Records Image Retrieval System and the U.S. Army 
Human Resources Command were all contacted and no treatment 
records for the Veteran's Reserves duty were obtained besides 
those mentioned above.  In a March 2007 letter, the Appeals 
Management Center (AMC) informed the Veteran that service and 
medical personnel records had been requested from NPRC but 
only personnel documents were received.  The AMC stated that 
it would be contacting the U.S. Army Human Resources Command.  
In a Supplemental Statement of the Case, the AMC explained 
that an extensive search had been conducted over a five year 
period but treatment records for the Veteran's Reserves duty 
had not been obtained.  The Board finds that the Veteran was 
notified in accordance with the provisions of 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(e).

In addition, VA examinations were provided in June 2005 and 
September 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An additional opinion was obtained in 
September 2009.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 
III.  Analysis

In the case at hand, the Veteran has asserted that his active 
duty in the Reserves required him to wear a 90 pound backpack 
and do heavy labor, including digging foxholes that resulted 
in neck pain, involving the cervical spine.  

The Veteran's service treatment records reflect that the 
Veteran complained of dull pain in the thoracic region 
lasting for two hours.  In September 1975, the Veteran 
reported right shoulder spasms after running into a wall.  At 
the time of his separation examination in January 1976, an 
examination of his spine was normal.  

Following service, there are no treatment records for the 
Veteran's neck until February 1999.  At that time, the 
Veteran received an MRI of his neck at the VA.  The MRI 
report stated that there were no spinal canal stenosis or 
evidence of nerve root impingement at any level in the 
cervical spine, and there was normal cord signal.  There was 
degenerative disc disease at the C5-C6 level.  There was mild 
bilateral neural foramen stenosis at the C5-C6 level (right 
greater than left) and mild right neural foramen stenosis at 
the C6-C7 and C4-C5 levels secondary to uncovertebral bony 
spurs.  In September 2001, the Veteran complained of pain in 
his neck with stiffness.  

In conjunction with a June 2005 VA examination, the Veteran 
was diagnosed with degenerative disc disease of the cervical 
spine.  The examiner noted that the Veteran currently worked 
at a plastic manufacturing company that makes bags where he 
pushes and pulls large rolls that weigh 500 pounds.  The 
Veteran reported to the examiner that he was treated with 
Tylenol for pain during an active duty periods while serving 
in the Reserves.  The Veteran mentioned his knee pain but did 
not discuss his cervical spine.  After reviewing the claims 
file and examining the Veteran, the examiner opined that it 
was not likely that the degenerative disc disease of the 
cervical spine was related to his service injuries.  The 
examiner noted that treatment records for the Veteran's 
Reserve duty were not available.  The examiner further 
explained that there was no documentation of any service 
injury to the cervical spine.  There was no documentation 
that the Veteran sought private evaluation for treatment for 
the cervical spine during his period Reserve duty.  There was 
also no documentation that the Veteran sought treatment 
through the VA Medical Healthcare System during his period of 
Reserve duty.  The initial evidence that the Veteran has a 
cervical spine condition was documented in 1999.  The Veteran 
left Reserve duty in 1995.  On the basis of the available 
information, the examiner opined that there was no evidence 
or documentation that a cervical spine condition existed 
during active duty military service or during his Reserves 
status.

In September 2006, the Veteran was afforded a second VA 
examination for his cervical spine disability.  The examiner 
diagnosed the Veteran with degenerative disc disease of the 
cervical spine.  The examiner noted that after the Veteran's 
military service, the Veteran worked in steel mill and 
currently works for a plastic company making bags.  The 
Veteran reported to the examiner that he developed neck pain 
during his Reserve duty as a result of carrying 90 pound 
backpacks and digging foxholes.  The Veteran reported that in 
1994, the pain became so severe that he decided to seek 
medical assistance.  He was given Tylenol for pain in his 
neck and given a profile anywhere from 24 to 72 hours and 
sent back to active reserve duty.  The Veteran currently is 
required to lift 90 pounds at his current job which causes 
pain.  The examiner concluded that it is not at least as 
likely as not that the Veteran's cervical spine disability is 
related to his in-service injuries, including those that may 
have been received during his Reserve duty.  Even though the 
Veteran stated that he was treated in the field while on 
reserve duty desert training in 1994 and 1995, without 
concrete evidence of definite treatment, the examiner must 
render the aforementioned opinions, as there is no evidence 
in the treatment record to support that the Veteran was 
treated in the field with Tylenol.

After receiving additional records including the Veteran's 
personnel records during his Reserve duty, the AMC requested 
a VA opinion from the September 2006 examiner, as to whether 
his cervical spine disability was related to service.  The 
examiner reviewed the Veteran's claims file and electronic 
records.  The examiner found that no information in the 
Veteran's personnel records from the Veteran's Reserve duty 
or in the service treatment records that would change her 
previous opinion.  She opined that it is not at least as 
likely as not that the Veteran's cervical spine disability is 
related to the Veteran's in-service injuries as there is no 
physical evidence of record that support an injury or 
limitation of the Veteran's physical fitness due to a 
cervical spine injury.  The examiner was only able to 
ascertain that periodically a "flag" was initiated on 
behalf of the Veteran with a re-enlistment into the Reserves.  
This flag appeared to be related to the Veteran's weight 
which was a chronic problem intermittently throughout his 
military career.  The factor of the Veteran being overweight 
was brought out in an enlistment contract dated in March 
1973, April 1991, September 1987, and November 1988.  The 
Veteran appears to have met all physical fitness and military 
bearing criteria and usually the results indicated that he 
met the standard of physical fitness.  The examiner stated 
that there was never any documentation to support that the 
Veteran's physical fitness was limited or restricted due to a 
cervical spine condition.

The evidence shows that the Veteran currently has 
degenerative disc disease of the cervical spine.  The service 
treatment records do not show that he was treated for a spine 
disability in service.  Currently, the only evidence of 
record supporting the Veteran's claim is his own lay opinion, 
as indicated in the May 2003 hearing testimony from the 
Veteran.

The Veteran is competent to testify as to his observations.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
However, in this case, testimony as to the cause of 
degenerative disc disease of the cervical spine is an 
etiological question unlike testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  See Jandreau, 492 F.3d at 1376 (lay 
witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish 
the presence of varicose veins); Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 
405 (lay person competent to testify to pain and visible 
flatness of his feet).  For these reasons, the Board finds 
that greater probative weight should be placed on the three 
VA opinions provided by a physician and a nurse practitioner, 
than on the Veteran's opinion.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for degenerative disc 
disease of the cervical spine.  This claim must therefore be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.


REMAND

The Veteran claims that his current knee disability is due to 
an injury he sustained during his military service.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).
The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Here, the Veteran testified during the May 2003 RO 
hearing that he injured his right knee in service while 
working on stone equipment in 1994.  He said he was climbing 
and bumping his knees on the trucks.  He did not seek medical 
treatment at the time, but following service, he had swelling 
in his right knee.  Treatment records show that the Veteran 
had arthroscopy of the right knee in August 2000.  An 
examination is needed to determine the whether any current 
right knee disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the dates he received any 
treatment for his right knee at VA 
Medical Centers prior to June 1999.  
These VA treatment records should then be 
obtained.

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed right knee 
disability.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service or active duty for training 
during his Reserve duty.

If any opinions are unfavorable to the 
Veteran, the examiner must provide a 
complete rationale for the opinion(s).

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


